In an action (a) to recover damages of $35,000 for injury to plaintiff’s boat allegedly caused by the negligence of the defendants when they executed a warrant of eviction issued in a summary proceeding and removed the bo'at from its “cradle” (first cause of action); and (b) to recover punitive damages of $50,000 based on the claim that such injury to the boat was caused willfully, wantonly and maliciously by defendants *1014(second cause of action) the parties cross-appeal as follows from an order of the Supreme Court, Kings County, dated January 17, 1963, which granted in part and denied in part defendants’ motion (Rules Civ. Prac., rule 106, subd. 4) to dismiss for patent insufficiency said causes of action as pleaded in the amended complaint: (1) Plaintiff appeals from so much of the order as granted defendants’ motion to dismiss the second cause of action. (2) Defendants appeal from so much of the order as denied their motion to dismiss the first cause of action. Order modified (a) by striking out its second decretal paragraph granting defendants’ motion to dismiss the second cause of action; and (.b) by substituting therefor a provision denying such motion. As so modified, order, insofar as appealed from, affirmed, with $10 costs and disbursements to plaintiff. In our opinion, both causes of action contain sufficient factual allegations to sustain a recovery against defendants. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.